157 S.W.3d 781 (2005)
STATE of Missouri, Respondent,
v.
Johnathan M. GAZAWAY, Appellant.
No. WD 62994.
Missouri Court of Appeals, Western District.
March 22, 2005.
Patrick W. Peters, Kansas City, MO, for appellant.
Deborah Daniels, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HOWARD, P.J., ULRICH and BRECKENRIDGE, JJ.

ORDER
PER CURIAM.
Johnathan M. Gazaway appeals his convictions and sentences for first degree assault, under section 565.050, RSMo 2000, armed criminal action, under section 571.015, RSMo 2000, and unlawful use of a weapon, under section 571.030.1(1), RSMo 2000. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).